DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/15/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new  Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
NEW REJECTIONS
In light of the amendments to claim 1, the following rejections are applied.
Claim Rejections-35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-15 and 17-18  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-15 and 17-18 do not comply with the written description requirement and introduce new matter into the patent application.  
Claim 1 has been amended to recite a bis-carboxy silicone polymer in a range from about 10 wt % to about 20 wt %, one or more coloring agents in a range of from about 5 to about 20 % and one or more gelling agents and/or structuring agents in an amount from about 5 to 25 wt %. 
Upon a cursory review of the specification support was found for a bis-carboxy silicone polymer component in a range of about 10-20 % (para 0030). However, there was no support found for one or more coloring agents in a range from about 5 wt % to about 20 wt %. Since the claims recite one or more, the specification does not provide support, for example, of one colorant at 20 %. These ranges are not disclosed in the specification. The tables, for example paragraph 0045 recite structuring agent 14.8-22.70, not 25 % wt structuring agent and also not 5 % wt structuring agent. Paragraph 0046 recites gelling agent 13/60-20.50 % however, not a gelling agent at 5 % or 25 % wt. The colorant is 6.40 %-9.60 % which does not give basis  for a range of 5-20 % wt colorant. The instant specification does not have basis for colorant at 5-20 % wt or gelling and/or structuring agent at 5-25 % wt.. As such the  claimed ranges for the colorant and the gelling and/or structuring agent are considered new matter.
The dependent claims do not cure the defacingly of claim 1. While claims 13-14,   recite specific compositions, none of these support one colorant at 20 % or one structuring agent and/or gelling agent at 25 %. Thus, do not cure the deficiency of claim 1. 
Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 11 and 13-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a bis carboxy silicone polymer component in a range from about 10-20 % and claim 3 recites the one or more polymers are in a range of from about 5 wt % to about 30 wt % which is a range that is outside the 10-20 % wt. The instant specification discloses the bis-carboxy silicone polymer component can include one or more polymers in a range of about 5 wt % to about 30 wt % of the bis-carboxy silicone polymer component and about 10 wt % to about 20 wt % (para 0030). The range in claim 3 is outside that of claim 1 and thus renders the claim indefinite because it is not clear what amounts are required. Claim 10 recites wherein a concentration of the bis-carboxy silicone polymer is in a range from about 5-30 % which is a range outside the recited range required by claim 1 of 10-20 %. Claim 11 recites bis-carboxy silicone polymer in a range of 8-20 % which is outside the required range of claim 1 from which it depends  from which recites the range of 10-20 %.  Thus, the metes and bound of the claim are unclear as to what amounts are required. Claim 13 recites a bis-carboxydecyl dimethicone from 7-13 % which is outside the range of claim 1 where the bis carboxy silicone polymer is from 10-20% as it cannot be 7 %. Thus, the metes and bounds of the claim are unclear as to what amounts are necessary. Claim 13 also disclose a range of colorants that are outside the required range of the range of claim 1 requiring one or more from 5-20 %. D&C red no. 7 calcium lake can be from 2-6 wt % and the fd&c yellow no. 5 aluminum lake is from 0.5 %. Assuming the lowest amount of these 2 can be 2.5 %. Taken together with iron oxide and titanium dioxide does not equate to total colorant of 5 % as required by claim 1. The same issue with regards to the colorant applies to claim 14.  

Claim Rejections- 35 USC § 102
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SILFORM INX fluid as evidenced by JEEN International Corporation, Cream Dictionary definition from Oxford Languages and Lebre-Lemonnier et al. (US 2013/0164235). 
SILFORM INX fluid (hereinafter the SILFORM INX fluid reference) disclose cream blush where SilForm INX  fluid (Bis-carboxydecyl dimethicone) is present at 10 % by weight (see cream blush the table on the right side of page 8). The broadest reasonable interpretation of cream is a thick liquid as evidenced by the dictionary definition of cream from Oxford Languages. This formulation also includes one or more colorants which are present from 5-20 % (e.g.,KTZ Crimson,  KTZ celandon red, and KTZ Aruban cora (present total amount of  5-20 %). The composition further contains a structurant Jeenate 5H at 10 %. This is a considered a structuring agent as evidenced by  JEEN International Corporation. Creamy Lip color on page 10 recites SilForm INX fluid at 10 %, one or more colorants from 5-20 % (e.g., KTZ Aruban Coral at 12 %) and gelling/gellant  5-25 % (i.e., Bentone Gel 38 V disteardimonium hectorite at 10 %). This is a gelling agent as evidenced by Lebre-Lemmonier et al. in para 0134. 

Claim Rejections- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over SILFORM INX fluid as evidenced by JEEN International Corporation, Cream Dictionary definition from Oxford Languages and Lebre-Lemonnier et al. (US 2013/0164235).
SILFORM INX fluid (hereinafter the SILFORM INX fluid reference) disclose cream blush where SilForm INX  fluid (Bis-carboxydecyl dimethicone) is present at 10 % by weight (see cream blush the table on the right side of page 8). The broadest reasonable interpretation of cream is a thick liquid as evidenced by the dictionary definition of cream from Oxford Languages. This formulation also includes one or more colorants which are present from 5-20 % (e.g.,KTZ Crimson,  KTZ celandon red, and KTZ Aruban cora (present total amount of  5-20 %). The composition further contains a structurant Jeenate 5H at 10 %. This is a considered a structuring agent as evidenced by  JEEN International Corporation. Creamy Lip color on page 10 recites SilForm INX fluid at 10 %, one or more colorants from 5-20 % (e.g., KTZ Aruban Coral at 12 %) and gelling/gellant  5-25 % (i.e., Bentone Gel 38 V disteardimonium hectorite at 10 %). This is a gelling agent as evidenced by Lebre-Lemmonier et al. in para 0134. 
The SILFORM INX fluid reference discloses compositions that contain no base (i.e., hydroxide) ( see the table on the right of page 3). These formulations were shown to exhibit good transfer resistance properties. It is noted that claim 6 does not recite the composition is free from base. The bases are defined in claim 7 as sodium hydroxide, potassium hydroxide and mixtures and the formulation disclosed in the SILFORM INX fluid reference on the right of page 3 does not contain these bases. While the SILFORM INX fluid is at 2 %, the reference discloses amounts as little as 2 % work well with transfer resistant properties. Formulations containing as much as 25 % SILFORM INX fluid are taught. The SilForm INX fluid enhances transfer resistance, shin and moisturization in color cosmetic formulations. The compositions are heated and poured into a mold while hot for formulations of lipsticks (page 9) and filled into appropriate containers (page 10). Absent any evidence of criticality, it  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention  to optimize the amount of bis-carboxy silicone in view of the teaching of the  SILFORM INX fluid reference. One of ordinary skill in the art would have been motivated to optimize the amounts for the desired result effective properties of enhancing transfer resistance, shine and moisturization in cosmetics such as lipsticks. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.


ALLOWABLE SUBJECT MATTER
8.	Claims 19-20 are allowed.

RESPONSE TO ARGUMENTS 
9.	Applicants arguments have been fully considered and are not persuasive. Claim 1 as amended recites a free-standing cosmetic stick or cosmetic liquid comprising a bis-carboxy silicone polymer component in a range from about 10 wt % to 20 wt %, one or more coloring agents in a range from about 5 wt % to about 20 wt % and one or more gelling agents and/or structuring agents in a range from about 5 wt % to about 25 wt %. The formulation is taught by the SILFORM INX fluid reference. The broadest reasonable interpretation of a cream is a liquid as evidenced by the dictionary definition of cream “ a thick liquid”. 
CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615